 1                                                   HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7
                                        AT TACOMA
 8
        CALVIN MALONE,                                 CASE NO. C15-5552RBL
 9
                              Plaintiff,               ORDER
10               v.

11      LESLIE SZIEBERT,

12                            Defendant.

13

14          THIS MATTER is before the Court on Magistrate Judge Christel’s Report and

15   Recommendation [Dkt. # 126]. Judge Christel recommends the Court deny Malone’s Motion for

16   Summary Judgment [Dkt. # 112], and grant Defendant Sziebert’s Motion for Summary Judgment

17   [Dkt. #118]. The Court has also reviewed Malone’s Objections [Dkt. # 127] to the R&R.

18      1. The Report and Recommendation is ADOPTED;

19      2. Malone’s Motion for Summary Judgment is DENIED;

20      3. Sziebert’s Motion for Summary Judgment is GRANTED and Malone’s claims are

21          DISMISSED with prejudice;

22      4. Any other pending motions are DENIED as moot;

23      5. Malone is proceeding in forma pauperis, and his IFP status WILL continue if he appeals;

24


     ORDER - 1
 1      6. The Clerk shall send copies of this Order to the Sziebert’s counsel, to Malone’s last

 2         known address, and to Magistrate Judge Christel.

 3   IT IS SO ORDERED.

 4         Dated this 15th day of November, 2019.

 5

 6                                                       A
                                                         Ronald B. Leighton
 7                                                       United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
